[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-15344                  MARCH 30, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                 D. C. Docket No. 05-00122-CR-J-25-TEM

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                  versus

VICENTE MALDONADO-ASENCIO,
a.k.a. Felix Antonio Poso,
a.k.a. Edwin Maldonado-Poso,

                                                      Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (March 30, 2006)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:
      Vincente Maldonado-Asencio appeals the 70-month sentence imposed

following his guilty plea to unlawfully entering the United States, 8 U.S.C. § 1327.

Under U.S.S.G. § 2L1.2(b)(1)(A)(i), a defendant’s offense level is enhanced 16

levels if he was previously deported after conviction for a felony drug trafficking

offense for which a sentence of more than 13 months was imposed.

      The § 2L1.2(b)(1)(A)(i)enhancement was applied in this case. Maldonado-

Asencio contends that it should not have been because, in his view, a prior

aggravated felony conviction is an element of the offense under 8 U.S.C. §

1362(B)(2). For that reason, he says, the sentence imposed unconstitutionally

exceeds the statutory maximum for the offense based on the facts admitted by him

or charged in the indictment.

      Maldonado-Asencio’s position is precluded by Almendarez-Torres v. United

States, 523 U.S. 224, 247, 118 S. Ct. 1219, 1233, 140 L.E.2d 350 (1999), and our

many decisions attesting to that decision’s continuing validity and applying it. See

United States v. Greer, 2006 WL 435662, *5-6, ___ F.3d ___, ___ (11th Cir. Feb.

24, 2006) (“As we have said several times, unless and until the Supreme Court

specifically overrules Almendarez-Torres, we will continue to follow it.”); United

States v. Camacho-Ibarquen, 410 F.3d 1307, 1316 n. 3 (11th Cir.2005) (“[T]he

Supreme Court has not explicitly overruled Almendarez-Torres. As a result, we



                                          2
must follow Almendarez-Torres.”); United States v. Burge, 407 F.3d 1183, 1188

(11th Cir.), cert. denied, 126 S. Ct. 551 (2005); United States v. Shelton, 400 F.3d

1325, 1329 (11th Cir.2005); United States v. Orduno-Mireles, 405 F.3d 960, 962

(11th Cir.), cert. denied, 126 S. Ct. 223 (2005); United States v. Marseille, 377

F.3d 1249, 1257-58 (11th Cir.2004); United States v. Guadamuz-Solis, 232 F.3d

1363 (11th Cir.2000) (“Almendarez-Torres remains the law until the Supreme

Court determines that Almendarez-Torres is not controlling precedent.”); United

States v. Miles, 290 F.3d 1341, 1348 (11th Cir.2002). The facts of this case are not

materially distinguishable from the facts of those cases. A prior conviction is not

an element of the offense under 8 U.S.C. § 1326(b)(2), regardless of whether the

defendant admits to it.

      AFFIRMED.




                                          3